COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                  No. 08-18-00228-CV
                                                  §
  IN THE INTEREST OF V.M., A CHILD.                                   Appeal from
                                                  §
                                                                   65th District Court
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                                 (TC # 2017DCM7083)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed for want of jurisdiction, in

accordance with the opinion of this Court. We therefore dismiss the appeal. We further order that

because Appellant is indigent, no order regarding costs is made. We further order that this decision

be certified below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF APRIL, 2019.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.